Rakestraw, C. J.
Richard Jewell Newland has filed his petition in this court asking for authority to file a belated appeal from a conviction of manslaughter in the Criminal Court of Marion County, Division Two, on December 6, 1965. In his petition, he alleges that his motion for new trial was overruled on December 30, 1965. Up to the present time, there has been no assignment of errors or transcript filed for the purpose of effecting an appeal.
He alleges in his petition that he has diabetes and as a result he has episodes of brain malfunction. He also alleges that he was hospitalized from September 14, 1965, to October 9, 1965. He then proceeds to allege that there was insufficient evidence to sustain the judgment of the trial court.
Attached to his petition are written statements signed by two physicians. These statements confirm his diabetic condition, but give no corroboration to his claim that he has been unable to prosecute his appeal since the overruling of his motion for new trial. One of these statements specifically says: “He has always appeared to be completely competent mentally during the time he has been under my observation.”
Giving the petitioner the benefit of all the allegations contained in his petition, there is not sufficient cause shown to excuse the delay in taking an appeal. It is of course well settled that a petition seeking a belated appeal must show good cause to excuse the delay. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911; Barker v. State (1961), 242 Ind. 5, 175 N. E. 2d 353.
It is therefore ordered that the petitioner’s petition for permission to file a belated appeal be dismissed.
*26Arterburn, Jackson & Myers, JJ., concur. Achor, J.,. not participating.
Note.—Reported in 220 N. E. 2d 341.